Citation Nr: 1332158	
Decision Date: 10/17/13    Archive Date: 10/21/13

DOCKET NO.  13-09 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUE

Entitlement to service connection for a psychiatric disability to include posttraumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1967 to July 1970.  He served in Vietnam and received the Navy Achievement Medal with "V" device, and combat action ribbon.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2010 and March 2011 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The RO denied service connection for PTSD in March 2010.  The Veteran requested a hearing with a Decision Review Officer; however, he withdrew that request in November 2010 and no hearing took place.  No Board hearing was requested.



REMAND

In his substantive appeal, the Veteran reported that he was hospitalized for five days during service aboard the USS Comfort, a hospital ship, for evaluation of a mental condition.  The record does not show that these records were requested or that there has been a request for mental health treatment record.

The record shows he is in receipt of Social Security Administration 

Accordingly, the case is REMANDED for the following:

1.  Request all records of the Veteran's mental health treatment during service; including all records of his hospitalization aboard the USS Comfort.  Ask the Veteran for any additional information needed to request this evidence.

2.  Ask the Veteran to clarify whether he receives Social Security Administration (SSA) benefits on the basis of a psychiatric disability.  If he responds in the affirmative, request all SSA decisions and underlying medical records.

3.  Efforts to obtain these records must continue until they are obtained, unless it is reasonably certain that they do not exist or are unavailable.

4.  If additional relevant evidence is received, ask the examiner who provided the February 2013 examination to review the entire record and provide an opinion as to whether the newly obtained evidence would change the opinions or diagnoses reported on that examination.

If the examiner is not available another mental health professional should review the record, including the newly obtained evidence and opine as to whether additional diagnoses are warranted and whether they are at least as likely as not related to in-service stressors.  If further examination is recommended, this should be arranged.

5.  If the benefit sought on appeal is not fully granted, issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).




